Citation Nr: 1418363	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  09-20 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to October 6, 2011, for left patellofemoral syndrome with degenerative joint disease (DJD).

2.  Entitlement to a disability rating greater than 30 percent after December 1, 2012, for status post left total knee replacement (TKR). 

3.  Entitlement to a disability rating greater than 20 percent for left shoulder subluxation of biceps tendon.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to July 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case was previously before the Board in July 2012 and was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its July 2012 remand with regard to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran submitted an appeal satisfaction notice in February 2013, purporting to withdraw the remaining issues on appeal.  However, in March 2014 the Board received a post-remand brief from the Veteran's representative.  Accordingly, the Board sought clarification.  In an April 2014 correspondence, the Veteran's representative stated that the Veteran had submitted that document in error and had not intended to withdraw the issues on appeal.  Accordingly, the Board finds that the appeal was not withdrawn and that the Board still has jurisdiction to review the appeal.


FINDINGS OF FACT

1.  Prior to October 6, 2011, the Veteran's left knee patellofemoral syndrome with DJD of the left knee was manifested by pain, stiffness, crepitus, and limitation of motion, with flexion limited to 140 degrees and full extension to 0 degrees.

2.  From December 1, 2012, the Veteran's status post left TKR, previously evaluated as patellofemoral syndrome with DJD of the left knee, has manifested by limitation of motion, with flexion limited to 100 degrees.

3.  For the entire period on appeal, the Veteran's left shoulder subluxation of biceps tendon was manifested by pain and limitation of motion, with flexion limited to 110 degrees and abduction limited to 90 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, prior to October 6, 2011, for left knee patellofemoral syndrome with DJD of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5257, 5260, 5261, (2013).

2.  The criteria for a rating in excess of 30 percent, from December 1, 2012, for status post left TKR, previously evaluated as patellofemoral syndrome with DJD of the left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5055 (2013).

3.  The criteria for a rating in excess of 20 percent for left shoulder subluxation of biceps tendon have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5009, 5201 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

This case was remanded by the Board in July 2012.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In regards to the matters on appeal, the purposes of the July 2012 remand was to provide the Veteran with VA examinations to determine the nature and severity of his service-connected left knee and left shoulder disabilities and obtain any recent treatment records.  In September 2012, the Veteran was provided with VA examinations of the knee and lower leg and of the shoulder and arm examination.  Additionally, the AOJ obtained and associated with the claims file all VA treatment records from April 2008 forward.  In response to a September 2012 letter, the Veteran stated that there were no additional treatment records except for the enclosed knee surgery report.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the July 2012 remand, and that the Board may now proceed with the adjudication of the claims.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a letters dated March 2008 and April 2008, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's VA and private treatment records are of record.  During the applicable appeal period, VA provided the Veteran with VA examinations in April 2008 and September 2012.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted an appropriate examination, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria for Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155 (West 2002).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2013).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Analysis

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Left Knee

The Veteran's left knee patellofemoral syndrome with DJD was rated as 10 percent disabling prior to October 6, 2011, pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, based on the Veteran's complaints of painful motion.  Effective October 6, 2011, the Veteran's status post left TKR has been rated under Diagnostic Code 5055, which provides ratings for knee replacements.  The Veteran was awarded a 100 percent schedular disability rating from October 6, 2011 to December 1, 2012, under Diagnostic Code 5055, which provides a 100 percent rating for one year following the implantation of a prosthesis.  From December 1, 2012, the Veteran was then awarded a 30 percent disability rating under Diagnostic Code 5055.  The Veteran contends that a rating in excess of 10 percent is warranted for the period prior to October 6, 2011, and in excess of 30 percent for the period after December 1, 2012. 

Prior to October 6, 2011

Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis) (2013).  

Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2013).  Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).  Under Diagnostic Code 5260, flexion that is limited to 60 degrees warrants a 0 percent rating; flexion that is limited to 45 degrees warrants a 10 percent rating; flexion that is limited to 30 degrees warrants a 20 percent rating; and flexion that is limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Under Diagnostic Code 5261, extension that is limited to 5 degrees warrants a 0 percent rating; extension that is limited to 10 degrees warrants a 10 percent rating; and extension that is limited to 15 degrees warrants a 20 percent rating; extension that is limited to 20 degrees warrants a 30 percent rating; extension that is limited to 30 degrees warrants a 40 percent rating; and extension that is limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  

Under Diagnostic Code 5257, recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when it is slight, a 20 percent rating when it is moderate, and a 30 percent rating when it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2013); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

VA's General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, the General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

In a February 2008 prosthetics consultation record, the Veteran stated that he wore a knee brace when working out.  The Veteran reported that he had left knee pain, which he treated with nonsteroidal anti-inflammatory drugs.  A radiology report noted that the Veteran had mild subluxation of the distal femur medial to the proximal tibia chrondrocalcinosis laterally, and moderate to severe DJD, but no evidence of fracture or effusion.  

In an April 2008 VA examination, the Veteran reported that he had increased pain with prolonged activity, bending, climbing stairs, and kneeling.  The Veteran was noted to have pain, stiffness, crepitus, grinding, tenderness, and painful motion.  However, no deformity, instability, weakness, dislocation, or subluxation, locking, flare-ups, and inflammation were noted.  Range of motion testing revealed that the Veteran had flexion to 140 degrees with pain beginning at 100 degrees, and extension to 0 degrees.  X-rays revealed that the Veteran had DJD with joint space narrowing and chondrocalcinosis, but no evidence of fracture or dislocation.  The examiner opined that the conditions caused no significant effect on the Veteran occupational activities and had mild or no effect on various daily activities.  

A June 2008 radiology report from Dr. Magee noted that the Veteran had a medial meniscus tear and degenerative arthrosis of the medial tibial femoral joint and moderate degenerative arthoris of the lateral tibial femoral joint.  It was also noted that the Veteran's anterior cruciate ligament was normal without tear, laxity, or sprain. 

A March 2009 VA treatment record noted that the Veteran had arthroscopy to clean out his left knee and that his symptoms were much better.  VA treatment records from August 2011 indicated that the Veteran reported that he had chronic knee pain, wore a knee brace while working out, and that his knee had sometimes given out on him.  The examiner noted that the Veteran had some mild crepitus, but no effusion or ligament laxity.  

An October 2011 surgery report from Dr. Cooper noted that the Veteran had persistent pain, arthritic changes, and varus deformity of the left knee.  The surgery report detailed the Veteran's left TKR and noted that post-TKR the Veteran had no varus, valgus, or anterior-posterior instability.

The Board finds that the preponderance of the evidence is against an increased evaluation.  In this respect, the April 2008 VA examination report indicated that the Veteran had flexion to 140 degrees and full range of extension to 0 degrees.  Therefore, the Board finds that for the period prior to October 6, 2011, the Veteran's left knee symptomatology does not meet the criteria for a higher evaluation under Diagnostic Codes 5260 and/or 5261.  38 C.F.R. § 4.71a (2013).

The Board also finds that the evidence does not show that the Veteran experiences recurrent subluxation or lateral instability to warrant the assignment of a separate 10 percent rating under Diagnostic Code 5257.  Although a February 2008 x-ray report noted that the Veteran had mild subluxation of the distal femur medial to the proximal tibia, clinical examination and radiology reports dated April 2008 and June 2008 indicated that the Veteran had no instability or subluxation in his left knee.  Additionally, a VA orthopedic consultation record indicated that ligament testing revealed no ligament laxity.  Accordingly, the Board finds that the February 2008 x-ray report is outweighed by the other evidence of record that indicates that the Veteran did not have recurrent subluxation.  As for other provisions under the Schedule, the Veteran's left knee has never been ankylosed, there was no malunion or nonunion of either the tibia or fibula, and no symptoms from the removal or dislocation of semilunar cartilage were noted.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2013).  

In reaching its decision, the Board has considered the Veteran's statements.  The Board finds that the Veteran is competent to report that he has pain and weakness in his knee.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to provide an opinion requiring medical knowledge, such as attributing those symptoms to specific disability rating criteria.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (finding laypersons not competent to diagnose complex disabilities).  As a result, his assertions cannot constitute competent medical evidence that his left knee symptoms warrant a higher evaluation under a specific diagnostic code.  The clinical evidence pertaining to the Veteran's left knee disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria.  Furthermore, the Board finds the Veteran's assertions of painful motion and functional impairment have been appropriately considered and rated under the assigned 10 percent ratings for painful motion pursuant to 38 C.F.R. §§ 4.40, 4.45 (2013), and DeLuca, supra.  

After December 1, 2012

Under Diagnostic Code 5055, for one year following implantation of a prosthesis for a service-connected knee disability, a 100 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  Id.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  Id.  

A January 2012 VA treatment record noted that the Veteran complained of knee pain, but stated that it was less painful since his TKR in October 2011.  

The Veteran was provided another VA examination in September 2012 to assess the nature and severity of his left knee disability, status post left TKR.  The Veteran reported that since his TKR, his symptoms had improved and that he was able to stand for prolonged periods without difficulty and no longer had flare-ups.  He reported that he had a "funny feeling" in his knee, as if it was bending backwards, and had difficulty with bending fully and prolonged sitting.  Range of motion testing revealed that the Veteran had flexion to 105 degrees with pain beginning at 100 degrees, and extension to 0 degrees without objective evidence of painful motion.  Upon repetitive testing, the Veteran had flexion to 100 degrees and extension to 0 degrees.  With respect to functional effects, the examiner noted less movement than normal and interference with sitting, standing, and weight bearing.  The Veteran had normal muscle strength for flexion and extension, normal stability, no tenderness to palpation, and no history of recurrent patellar subluxation or dislocation.  The examiner noted the Veteran's history of meniscectomy and TKR, but that the Veteran had no residual signs or symptoms due to either surgery.  The examination report also indicated that the Veteran did not use any assistive devices for locomotion.  As for functional effects of the Veteran's condition, it was noted that the Veteran's job involved traveling and standing to teach courses, and that prolonged sitting and standing were limited.  

With regard to the Veteran's claim for an increased rating after December 1, 2012, the September 2012 VA examination specifically noted that the Veteran had no residuals from his TKR.  Nonetheless, for the sake of completeness, the Board will discuss the application of Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a (2013).  The Veteran demonstrated full range of extension, there was no evidence of ankylosis of the knee, and no evidence of malunion or nonunion of either the tibia or fibula.  Accordingly, a rating in excess of 30 percent is not available under Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262 (2013).  

In reaching this decision, the Board has considered the Veteran's statements.  The Board finds that the Veteran is competent to report that his knee "feels funny" and that he has difficulty with prolonged sitting, fully kneeling, and squatting.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to provide an opinion requiring medical knowledge, such as stating that his symptoms satisfy a specific disability rating criteria.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, his assertions cannot constitute competent medical evidence that his disability warrants a higher evaluation.  As such, the VA examiner's findings pertaining to the Veteran's left knee disability are more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria.  Accordingly, the Board finds that a rating in excess of 30 percent for the Veteran's left knee disability, status post left TKR under Diagnostic Code 5055 is not warranted.

Left Shoulder 

The Veteran is right-hand dominant.  His left shoulder disability is currently evaluated as 20 percent disabling, pursuant to Diagnostic Code 5201, for limitation motion of the arm.  

Normal range of motion of the shoulder is abduction from 0 to 180 degrees.  
38 C.F.R. § 4.71, Plate I (2013).  Under Diagnostic Code 5201, limitation of motion at the shoulder level (i.e., 90 degrees of abduction) warrants a 20 percent rating for both the major and minor arms.  Limitation of motion to midway between the side and shoulder level (i.e., 45 degrees of abduction) warrants a 30 percent rating for the major arm and 20 percent for the minor arm.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating for the major arm and 30 percent for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

VA treatment records from February 2008 noted that the Veteran reported cracking, popping, pain, and limited range of motion in his left shoulder.  A March 2008 treatment record indicated that the Veteran stated he had trouble holding things, such as a coffee cup, because his shoulder "cracks everywhere."  

At an April 2008 VA joints examination, the Veteran reported difficulty grasping or lifting objects beyond shoulder height and difficulty driving due to inability to turn the steering wheel with his left hand.  It was noted that the Veteran had pain, stiffness, weakness, inflammation, and effusion.  However, he had no instability, dislocation or subluxation, or locking episodes.  The Veteran reported moderate flare-ups, which occurred weekly and lasted up to a few hours.  Range of motion testing revealed forward flexion to 130 degrees with pain starting at 130 degrees; abduction from 0 to 90 degrees with pain starting at 90 degrees; external rotation was to 40 degrees with pain starting at 40 degrees; internal rotation 80 degrees with pain starting at 80 degrees.  Upon repetitive testing, the Veteran had had no additional limitation of motion except with respect to forward flexion, which was reduced to 120 degrees.  The examiner noted that the Veteran had crepitus, effusion, heat, tenderness, painful movement, and weakness.  

In his July 2008 notice of disagreement, the Veteran stated that his increased shoulder pain interfered with his functioning and that although he could perform the requested movements during his VA examination, he experienced audible cracking sounds, weakness, and high levels of pain in the process.  

At a VA joints examination in September 2012, the Veteran reported difficulty with all overhead activities and reaching forward.  He also reported flare-ups two or three times per week, which lasted up to two days.  He noted that he was able to perform daily activities despite flares, but that activities became more difficult due to pain.  Range of motion testing revealed that the Veteran had forward flexion to 110 degrees with pain starting at 80 degrees and abduction to 130 degrees with pain starting at 80 degrees.  Upon repetitive testing, the Veteran had no additional loss in his range of motion.  The examiner noted that the functional impact during repetitive testing included pain and less movement than normal.  Imaging studies revealed degenerative or traumatic arthritis.  The examiner indicated that the Veteran had tenderness on palpation, but no guarding, ankylosis, reduced muscle strength, mechanical symptoms, instability, or clavicle or scapula impairment.  The examiner opined that the Veteran's shoulder disability did not impact the Veteran's ability to work. 

After a consideration of all the evidence of record, the Board finds that an increased rating under Diagnostic Code 5201 is not warranted.  Both VA examinations indicated that the Veteran's range of motion for forward flexion and shoulder abduction are not limited to less than shoulder level or less than 90 degrees of abduction.  

The Board recognizes the application of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  With regard to the DeLuca provisions, the April 2008 and September 2012 examination reports noted that while there was objective evidence of pain, repetitive range of motion testing did not result in additional limitation of function.  Accordingly, the Board finds that the Veteran is not so limited by the factors noted in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2013), as to constitute range of motion less than shoulder level.  Therefore, a rating in excess of 20 percent is not warranted. 

The Board acknowledges that the Veteran is competent to report his observable symptoms, such as pain, flare-ups, weakness, and functional impairment.  However, without appropriate medical training and expertise, which he has not demonstrated, he is not competent to state whether his symptoms warrant a specific rating.  Even considering the Veteran's flare-ups, the most probative evidence does not reflect that his flare-ups limit motion to such a degree as to warrant a rating in excess of 20 percent.  Therefore, the Board finds that the objective medical findings are more probative.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

The Board also considered whether an increased rating was warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202 (2013).  Diagnostic Code 5200 requires ankylosis of the joint, meaning that the joint is fixed and without motion.  As the Veteran retains some motion in his shoulder joint, this Diagnostic Code is inapplicable.  Diagnostic Code 5202 requires recurrent dislocation of the scapulohumeral joint, guarding of movement, or other scapulohumeral joint deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2013).  The April 2008 and September 2012 examiners both found that the Veteran did not have recurrent dislocation or subluxation, and the September 2012 examiner noted that the Veteran did not have guarding or ankylosis.  As such, Diagnostic Code 5202 is also inapplicable.  

The Board finds that a preponderance of the evidence is against the claim for a disability rating greater than 20 percent for the Veteran's left shoulder subluxation of biceps tendon.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2013).

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected left knee and shoulder disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has not submitted evidence indicating that his disabilities or the difficulties flowing from his service-connected disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  With respect to his left knee disability, the Veteran reported that he had symptoms including pain, stiffness, crepitus, tenderness, painful motion, and a funny feeling in his knee.  With respect to his left shoulder disability, he reported difficulty grasping/lifting objects, audible cracking sounds, weakness, and painful motion.  Musculoskeletal symptoms such as decreased range of motion, pain, stiffness, and weakness are clearly contemplated and provided for in the assigned ratings.  

Further, the Board observes that higher schedular ratings are available under both diagnostic codes, but the facts do not indicate that the Veteran's disabilities warrant higher ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  As the rating criteria reasonably describe the Veteran's disability levels and symptomatology, it is not necessary to consider whether his disabilities cause marked interference with employment or periodic hospitalizations.  38 C.F.R. § 3.321(b) (2013).

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is employed and has not asserted that his is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.

ORDER

Entitlement to a disability in excess of 10 percent, prior to October 6, 2011, for patellofemoral syndrome with DJD of the left knee is denied. 

Entitlement to a disability rating in excess of 30 percent, from December 1, 2012, for status post left TKR is denied. 

Entitlement to a disability rating in excess of 20 percent for left shoulder subluxation of biceps tendon is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


